Filed 10/9/20
                        CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                DIVISION ONE

                           STATE OF CALIFORNIA



 THE PEOPLE,                                 D076070

         Plaintiff and Respondent,

         v.                                  (Super. Ct. No. SCN387263)

 MICHAEL ARTHUR BARBER,

         Defendant and Appellant.


       APPEAL from a judgment of the Superior Court of San Diego County,
Bradley A. Weinreb, Judge. Affirmed.
       George L. Schraer, for Defendant and Appellant.
       Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.
Ragland and Alana Cohen Butler, Deputy Attorneys General, for Plaintiff
and Respondent.
       A jury convicted Michael Arthur Barber of reckless driving (Veh. Code,
§ 23103, subd. (a)). The jury also found true that Barber personally inflicted
great bodily injury (Pen. Code, §§ 12022.7, subd. (a), 1192.7, subd. (c)(8)) and
proximately caused a loss of consciousness of another (Veh. Code, § 23105,
subd. (a)). The court placed Barber on formal probation for three years.
      Barber appeals, contending the trial court prejudicially erred when it
refused to give a special jury instruction he proposed, the great bodily injury
enhancement finding must be stricken because it is an element of reckless
driving, and, in the alternative, the matter should be remanded with
instructions to the trial court to determine whether to strike the great bodily
injury finding in furtherance of justice. Additionally, while this matter was
pending, we granted Barber’s motion to file a supplemental opening brief. In
that brief, he argues CALCRIM No. 2200 incorrectly defines one of the
elements of reckless driving. We conclude none of Barber’s claims has merit.
As such, we affirm.
                          FACTUAL BACKGROUND
                                  Prosecution
      Carlsbad Boulevard runs north to south along the coastline. At the
intersection of Carlsbad Boulevard and Avenida Encinas in Carlsbad, the
north and southbound lanes are separated by a wide landscaped median.
The southbound lanes run closest to the beach, and, just south of the
intersection, there is a dirt parking lot, which abuts the bike lane. The area
is a corridor for surfers and beachgoers to get to the beach.
      On March 5, 2018, Barber parked his car in the dirt lot just south of the
intersection of Carlsbad Boulevard and Avenida Encinas and went for a run.
Afterward, he needed to pick up his son. To do so, he wanted to go east on
Avenida Encinas, which from the parking lot he could not directly access
because it was north of his car, and the lanes abutting the parking lot only
went southbound. Rather than continuing southbound on Carlsbad
Boulevard, making a U-turn, and accessing Avenida Encinas from
northbound Carlsbad Boulevard, Barber put his car in reverse and drove
northbound backward in the bike lane against the flow of traffic on


                                       2
southbound Carlsbad Boulevard. He had hoped to enter the traffic lanes and
make a left turn onto Avenida Encinas. When he looked behind, he did not
see any cars, bikes, or pedestrians. He was driving at about 25 miles per
hour and proceeded backward through the intersection. In doing so, he drove
backward through two crosswalks.
      Around that same time, S.H. had been walking along Avenida Encinas
and was preparing to cross the intersection at southbound Carlsbad
Boulevard. When the light was red for southbound traffic, S.H. proceeded
into the crosswalk at the intersection. A motorist who was stopped at the red
light saw Barber speeding toward S.H. as she continued through the
crosswalk; so, the motorist honked her horn. The honking did not stop
Barber from colliding into S.H. as she entered the bike lane area of the
crosswalk. The impact of the collision threw S.H. about 10 feet away. Barber
felt the impact and looked in the rearview mirror to see a pedestrian bounce
off the back of his car. He stopped the car, got out, and saw a woman lying on
the ground.
      A lifeguard and an off-duty paramedic were in the vicinity when the
collision occurred and rendered aid. S.H. was struggling to breathe, coughing
up blood, and bleeding profusely from her mouth, nose, ears, and scalp. She
displayed symptoms of severe traumatic brain injury.
      Barber remained on the scene. He was cooperative, forthright, and
very upset about what had happened. A test at the scene revealed that
Barber had no alcohol in his system. The rear left area of Barber’s car was
dented where he hit S.H.
      An ambulance arrived and transported S.H. to the hospital. Upon
admission to the hospital, it was discovered that S.H. suffered from traumatic
brain injury, which included hemorrhages in the brain and skull fractures.


                                       3
As a result of the brain injury, she had difficulty breathing on her own.
Given S.H.’s inability to perform simple tasks, her brain injury was
considered severe. In addition to her brain injury, her collarbone, shoulder
blade, and three bones in her back were fractured. Once S.H.’s acute
symptoms were treated, she was referred to a rehabilitation facility. She had
no memory from the day of the collision until she was in the ambulance on
the way to the rehabilitation center. As a result of her injuries, she suffered
severe memory loss, loss of language, and ongoing physical issues, which
continued to require additional surgeries.
                                    Defense
      Barber is a retirement planner for teachers and seniors and has a 15-
year-old son. On the day of the incident, Barber picked up his son from
school at 2:45 p.m. and dropped him off at an athletic training class at
4:00 p.m. The class lasted for an hour; thus, Barber went for a run on the
coast. Barber got back to his car at about 4:45 p.m.
      To pick up his son, Barber could go south on Carlsbad Boulevard for
three-quarters of a mile and make a U-turn at a cross street. Or he could
back up against traffic to Avenida Encinas and use it to get to northbound
Carlsbad Boulevard. Barber decided to do the latter.
      Barber looked for pedestrians and did not see any. He checked his
mirrors before he started driving. Barber got into his car and backed up,
looking over his shoulder as he drove. Barber estimated that he was going 15
miles per hour as he backed up. He went straight back and did not see
anyone or hear any horns. He was shocked when he felt an impact. Barber
got out of the car and saw S.H. lying on the ground. Barber asked if she was
okay and took out a towel and placed it under her head.




                                       4
      Barber testified that if he had seen anyone in the area, he would not
have driven in reverse against traffic. Barber did not believe he was posing a
risk of danger to anyone. Barber knew it was against the law to drive against
the direction of traffic and to drive through a crosswalk if there is a
pedestrian in it.
                                 DISCUSSION
                                        I
                            JURY INSTRUCTIONS
                            A. Barber’s Contentions
      Barber makes two assertions regarding the jury instructions the trial
court provided to the jury. First, he claims the court prejudicially erred in
refusing to give a special instruction further defining the term “wanton.”
Second, Barber insists that CALCRIM No. 2200, which was given to the jury,
misstates the law. We reject both of these contentions.
                                B. Background
      Before trial, Barber filed a motion asking the trial court to give two
special jury instructions. Barber proposed these special instructions because
he believed they were necessary to properly explain the mental state needed
to commit reckless driving.
      The first requested special instruction stated: “The term ‘wanton’
means the intentional doing of something with the knowledge that serious
injury is a probable result. [¶] Negligence, even though it be gross
negligence, is not willful misconduct and does not amount to wantonness.”
      The second requested instruction provided:
            “Gross Negligence involves more than ordinary
         carelessness, inattention, or mistake in judgment. A
         person acts with gross negligence when: 1. He [acts] in a
         reckless way that creates a high risk of death or great
         bodily injury; [¶] AND [¶] 2. A reasonable person would

                                        5
         have known that acting in that way would create such a
         risk. [¶] In other words, a person acts with gross
         negligence when the way he acts is so different from how
         an ordinarily careful person would act in the same
         situation that his act amounts to disregard for human life
         or indifference to the consequences of that act.”

      During hearings on in limine motions, the parties and the court
discussed the instructions Barber had requested. After entertaining
argument from the parties, the court tentatively ruled that it would not give
either of the requested instructions, but it said defense counsel could revisit
the issue depending on the evidence and the arguments defense counsel

intended to present to the jury.1
      During the trial, before the parties rested, the matter of the special
instructions was raised again. The trial court allowed the parties to argue
the merits of the special instructions, but, ultimately, the court said it was
not inclined to provide the special instructions to the jury.
      The court, however, instructed the jury on the elements of reckless
driving under CALCRIM No. 2200. As such, the court instructed the jury, as
to the crime of reckless driving, as follows:
            “The defendant is charged in Count 1 with reckless
         driving in violation of Vehicle Code Section 23103.

            “To prove the defendant is guilty of this crime, the
         People must prove the following elements: One, the
         defendant drove a vehicle on a highway; and two, the
         defendant intentionally drove with wanton disregard for
         the safety of persons or property.




1     Here, we are only concerned with the first proposed special instruction.
Further, because the parties only address the first sentence of that
instruction, we limit our analysis accordingly.
                                        6
            “A person acts with wanton disregard for safety when,
         one, he or she is aware that his or her actions present a
         substantial and unjustifiable risk of harm; and two, he or
         she intentionally ignores that risk. The person does not,
         however, have to intend to cause damage.”

      During his closing argument, defense counsel acknowledged that by
taking a shortcut, Barber “caused a horrendous accident.” Counsel argued,
however, that Barber “did not commit this serious crime of reckless driving.”
Defense counsel focused the jury on Barber’s state of mind. He then
attempted to define wanton disregard for the safety of others, which he
explained, “means that Mr. Barber was aware that his actions presented a
substantial and unjustifiable risk of harm and that he intentionally ignored
that risk. [¶] To put it in ordinary language, what that means is that, injury
was probable.”
      The prosecutor objected that Barber’s trial counsel had misstated the
law. Before the court could rule on the objection, defense counsel countered
“[i]t absolutely states the law.” The court sustained the prosecutor’s
objection, stating: “I will admonish the jury that the definitions and the
instructions concerning the definition of reckless driving and the definition
for acting with wanton disregard for safety has been provided to you in the
instructions that I’ve given you.”
      The parties then participated in a lengthy sidebar, again discussing the
need to define wanton for the jury as set forth in Barber’s first special
instruction. Nevertheless, the court remained unpersuaded by defense
counsel’s assertion.
      When resuming his closing argument, Barber’s trial counsel focused on
reckless driving. Defense counsel explained that willful and wanton required
“a more aggravated mental state” that was “beyond” merely thinking “if I
drive a car through a farmer’s market, somebody is probably going to get
                                        7
hurt[,] [b]ut . . . I don’t care.” He also emphasized that “[w]illful and wanton
requires a specific mental state appreciating that . . . there is a substantial
risk of harm. Somebody is going to get hurt if I do this. And yet the person
acts with indifference, indifference. Intentionally ignores that risk. That’s
the standard.”
      The jury began deliberations on the afternoon of February 28, 2019.
Slightly before noon the next morning, the court stated it had received a
motion from defense counsel to suspend jury deliberations and allow
supplemental argument. In the motion, Barber asked the court to allow
supplemental closing argument discussing the phrase “willful and wanton
disregard for persons or property” as set forth in CALCRIM No. 2200. After
allowing the parties to address the possibility of holding supplemental closing
arguments, the trial court denied defense counsel’s request as untimely. It
also rejected on its merits Barber’s contention that an instruction on
“probability” of injury was proper.
      During deliberations, the jury sent the court a note asking: “Does the
term ‘substantial risk’ as used to define ‘wanton disregard’ mean the jury is
to define what we consider ‘substantial’ or are we to consider what the
accused would define as ‘substantial?’ ”
      The court held a hearing on the jury’s note. Defense counsel said he
believed the test was the state of mind of Barber, not the jury. The
prosecutor suggested the court should tell the jury to use the ordinary
meaning of the term. The court said the jury’s note did not ask for a
definition of what the term substantial risk means, but rather whose
perspective the jury should consider when determining if there was a
substantial risk. The court said it believed the jury had to decide if Barber
was aware of the risk.


                                        8
      Barber’s trial counsel agreed that substantial risk should be viewed
from Barber’s point of view. Nevertheless, defense counsel insisted that,
under relevant caselaw, Barber further had to be aware that his conduct
created a probability of injury.
      After further discussion, the court expressed the view that the jury
must define the meaning of substantial risk and, in addition, must find that
Barber was aware of that substantial risk before it could find him guilty of
reckless driving. The court proposed that it answer the jury’s question by
saying that the jury must define the term substantial risk and must then
determine whether Barber was aware that his “actions present[ed] a
substantial and unjustifiable risk as set forth in CALCRIM 2200.” The court
explained: “The only thing we’re doing is simply telling the jury they get to
decide what they think substantial risk means and apply it to what he’s
aware of and what he intentionally does.”
      The court stated it would instruct the jury: “You, the jury, determine
what substantial risk means and apply that definition to the defendant’s
mental state and intent as set forth in CALCRIM 251 and 2200.”
      The jury sent a second note to the court, requesting the transcript of
Barber’s testimony. The court provided the following response to the jury’s
request: “The court reporter will prepare the record for read back. You are to
continue to deliberate until the testimony is ready.” The bailiff delivered
both of the court’s responses to the jury at 3:12 p.m. Less than 20 minutes
later, the bailiff notified the court that the jury had reached a verdict.
                              C. Legal Principles
      We review a claim of instructional error de novo. (People v. Posey
(2004) 32 Cal.4th 193, 218.) “Review of the adequacy of instructions is based
on whether the trial court ‘fully and fairly instructed on the applicable law.’ ”


                                        9
(People v. Ramos (2008) 163 Cal.App.4th 1082, 1088.) In determining
whether error has been committed in giving jury instructions, we consider
the instructions as a whole and assume jurors are intelligent persons,
capable of understanding and correlating all jury instructions which are
given. (Ibid.) “ ‘Instructions should be interpreted, if possible, so as to
support the judgment rather than defeat it if they are reasonably susceptible
to such interpretation.’ ” (Ibid.) “The crucial assumption underlying our
constitutional system of trial by jury is that jurors generally understand and
faithfully follow instructions.” (People v. Mickey (1991) 54 Cal.3d 612, 689,
fn. 17.)
      Generally, the trial court is required to instruct the jury on the general
principles of law that are closely and openly connected with the evidence and
that are necessary to the jury’s understanding of the case. (People v. Barker
(2001) 91 Cal.App.4th 1166, 1172 (Barker).) It also has a duty to refrain from
giving incorrect instructions or instructions on principles of law that are
irrelevant and that would have the effect of confusing the jury or relieving it
from making findings on the relevant issues. (Ibid.; see People v. Saddler
(1979) 24 Cal.3d 671, 681 (Saddler).)
      Here, Barber refers to his suggested special instruction as a pinpoint
instruction. The law on pinpoint instructions is established. Our high court
has “suggested that ‘in appropriate circumstances’ a trial court may be
required to give a requested jury instruction that pinpoints a defense theory
of the case by, among other things, relating the reasonable doubt standard of
proof to particular elements of the crime charged. [Citations.] But a trial
court need not give a pinpoint instruction if it is argumentative [citation],
merely duplicates other instructions [citation], or is not supported by
substantial evidence [citation]. An instruction that does no more than affirm


                                        10
that the prosecution must prove a particular element of a charged offense
beyond a reasonable doubt merely duplicates the standard instructions
defining the charged offense and explaining the prosecution’s burden to prove
guilt beyond a reasonable doubt.” (People v. Bolden (2002) 29 Cal.4th 515,
558-559; see People v. Harrison (2005) 35 Cal.4th 208, 253.) A trial court
may refuse a proffered instruction if it is duplicative. (People v. Bacon (2010)
50 Cal.4th 1082, 1112; People v. Hartsch (2010) 49 Cal.4th 472, 511; People v.
Gurule (2002) 28 Cal.4th 557, 659.) Any error in refusing to give a requested
pinpoint instruction is reviewed under the standard enunciated in People v.
Watson (1956) 46 Cal.2d 818, 836: is it reasonably probable that a result
more favorable to defendant would have been reached in the absence of the
error? (People v. Wharton (1991) 53 Cal.3d 522, 571.)
                                  D. Analysis
      Barber’s central point here relates to the meaning of the term
“wanton.” Relying on a variety of cases decided some 60 to 80 years ago,
stating that wanton involves a disregard of probable injury, Barber insists his
first proposed special instruction was necessary to correctly define the term
“wanton.” To this end, Barber argues that the jurors needed the proposed
special instruction so they would properly understand that he could only be
convicted of reckless driving if he knew that his actions would probably lead
to injury, but engaged in those actions nonetheless. (See People v. McNutt
(1940) 40 Cal.App.2d.Supp 835, 837 (McNutt), citing Albers v. Shell Oil Co.
(1930) 104 Cal.App.733, 750 [“The term ‘wantonness’ is thus defined:
‘Wantonness includes the elements of consciousness of one’s conduct, intent
to do or omit the act in question, realization of the probable injury to another,
and reckless disregard of consequences.’ ”]; People v. Young (1942) 20 Cal.2d
832, 837 (Young) [citing McNutt with approval for the proposition that


                                       11
reckless driving and willful misconduct as specified by the Vehicle Code were
the same]; People v. Schumacher (1961) 194 Cal.App.2d 335, 338
(Schumacher) [“To establish the offense of reckless driving (Veh. Code,
§ 23103), it must be shown that the defendant in the management of his
automobile at the time and place in question intentionally did something
with knowledge that injury to another was probable or acted with a wanton
and reckless disregard for the safety of others and in reckless disregard of the
consequences of his acts.”].)
      Acknowledging that McNutt, Young, and Schumacher could not be
described as contemporary, Barber points out that more recent cases have
reiterated the older cases’ definitions of wanton. (See People v. Taylor (2018)
19 Cal.App.5th 1195, 1202 [“As the reckless driving statute has never defined
driving with ‘willful or wanton disregard for the safety of persons or
property,’ courts have determined that it targets driving manifesting a
particular state of mind [citation], namely, ‘consciousness of the results with
intent to omit or do an act, realizing the probable injury to another; or acting
in reckless disregard of the consequences; or conduct exhibiting reckless
indifference as to the probable consequences with knowledge of likely
resulting injury.’ ”]; People v. Dewey (1996) 42 Cal.App.4th 216, 221 [relying
on CALJIC No. 16.840 to define wantonness as having “ ‘consciousness of
conduct, intent to do or omit the act in question, realization of probable injury
to another, and reckless disregard of the consequences’ ”].)
      The People describe the caselaw Barber provides as “muddy” and claim
it merely presents an alternative definition of the word “wanton” that the
trial court had no obligation to provide. They also argue the proposed special
instruction was substantially similar to CALCRIM No. 2200. In this sense,
they essentially concede what Barber’s trial counsel contended during closing


                                       12
argument that his definition of wanton was simply the ordinary meaning of a
substantial and unjustifiable risk. However, they argue the additional
instruction would have only confused the jury, and, as such, the trial court
did not err in refusing to give it. (See People v. Hovarter (2008) 44 Cal.4th
983, 1021 [court may properly refuse instructions that are confusing].) As we
will explain, we agree with the People.
      As the People point out, many of the cases on which Barber relies are
older, and it possibly would be helpful if a court more recently addressed the
proper jury instruction for reckless driving. However, although many of the
cases Barber cites are older, none of those cases has been overruled, and they
all remain good law. Also, it is not surprising that there is not a lot of
caselaw discussing reckless driving. Typically, that crime is prosecuted as a
misdemeanor when there is no resulting great bodily injury.
      Vehicle Code section 23103, subdivision (a) provides, “A person who
drives a vehicle upon a highway in willful or wanton disregard for the safety
of persons or property is guilty of reckless driving.” The statue does not
define “wanton disregard for the safety of persons or property.”
      Barber is correct in noting that some cases have defined wanton, at
least in part, as disregarding that an act will probably lead to injury. For
example, in McNutt, supra, 40 Cal.App.2d.Supp. 835, the court examined
whether sufficient evidence supported the defendant’s conviction for reckless
driving. (Id. at p. 836.) In examining the subject statute, the court
determined that “ ‘wantonness’ ” included, “ ‘the elements of consciousness of
one’s conduct, intent to do or omit the act in question, realization of the
probable injury to another, and reckless disregard for the consequences.’ ”
(Id. at p. 837.) However, the court did not end its analysis with that
definition. Instead, it discussed an alternative definition as follows:


                                       13
             “ ‘Where the conduct of defendant exhibits reckless
         indifference to the probable consequences, with knowledge
         of facts and circumstances likely to result in injury, it
         becomes wanton negligence.’ ” (Ibid.)

      The court in McNutt continued to conclude that the requirements of
reckless driving were not substantially different than the concept of willful
misconduct contained in another statute, which rendered a driver responsible
for injuries to his passengers. (McNutt, supra, 40 Cal.App.2d Supp. at
pp. 838-839.) In doing so, the court considered a number of different
definitions from other cases supporting the conclusion that willful misconduct
was synonymous with reckless driving. (Ibid.) An alternative definition that
the court discussed included not only acting with knowledge that serious
injury was probable, but also, the intentional doing of an act with wanton and
reckless disregard of its possible result. (Id. at p. 838.)
      Therefore, although McNutt provides some support for Barber’s
requested special instruction, it does not establish that the special instruction
was required or correctly stated the only definition of wanton recognized by
caselaw. Neither does any of the other cases cited by Barber as we discuss
below. Alternatively stated, caselaw does not support the conclusion that
Barber’s proposed special instruction is the only way reckless driving could be
proved or that the sole definition of wanton is the intentional doing of an act
with the knowledge that serious injury is a probable result. In this sense,
Barber’s proposed special instruction could have confused the jury because it
presented only one means by which reckless driving could be proved; yet, it
implied that it was the only way that reckless driving could be proved.
Although portions of caselaw support Barber’s definition, other portions of
those same cases, as well as other caselaw, offer alternative definitions.
Indeed, one case explicitly stated that a defendant could not avoid a reckless


                                        14
driving offense simply by claiming he did not know his conduct would
probably lead to injury. (See People v. Nowell (1941) 45 Cal.App.2d Supp.
811, 815 (Nowell) [“But it does not follow that if he does not know that an
accident is probable, that he is for that reason to be freed from the charge of
reckless driving.”].) As such, we conclude the trial court did not err in
refusing to provide Barber’s proposed special instruction defining wanton
because it was likely to confuse the jury. (Saddler, supra, 24 Cal.3d at p. 681;
Barker, supra, 91 Cal.App.4th at p. 1172; see People v. Cavitt (2004) 33
Cal.4th 187, 202 [“ ‘[I]t is dangerous to frame an instruction on isolated
extracts from the opinions of the court.’ ”].)
      Having determined that the trial court did not err in refusing to
provide Barber’s proposed special instruction defining wanton, we next turn
to Barber’s argument that CALCRIM No. 2200 incorrectly defined the
elements required to convict Barber of reckless driving. To this end, Barber
points out that CALCRIM No. 2200 informs a jury that a defendant can be
convicted of reckless driving if he shows a wanton disregard for the safety of
persons and property. The instruction further provides: “A person acts with
wanton disregard for safety when (1) he or she is aware that his or her
actions present a substantial and unjustifiable risk of harm, and (2) he or she
intentionally ignores that risk.” (CALCRIM No. 2200.) Barber notes that
CALCRIM No. 2200 relies on Schumacher, supra, 194 Cal.App.2d 335 and
Young, supra, 20 Cal.2d 832 for its definition of wanton disregard, but he
argues neither case refers to a substantial and unjustifiable risk of harm.
      We agree with Barber that neither Schumacher nor Young contain the
exact verbiage that is found in CALCRIM No. 2200. Nevertheless, our
analysis of this issue requires more than a mere search for similar language.
We therefore turn our focus onto Schumacher and Young.


                                        15
      In Schumacher, following a bench trial, the court found the defendant,
who was accused of felony drunk driving in violation of former Vehicle Code
section 23101, guilty of reckless driving in violation of former Vehicle Code
section 23103 as a lesser offense necessarily included in the charged offense.
(Schumacher, supra, 194 Cal.App.2d at pp. 337-338.) The applicable reckless
driving statute, former Vehicle Code section 23103, provided in part: “Any
person who drives any vehicle upon a highway in willful or wanton disregard
for the safety of persons or property is guilty of reckless driving.”
      On appeal, the defendant in Schumacher challenged the reckless
driving conviction on the ground reckless driving was not necessarily
included in the offense of felony drunk driving. (Schumacher, supra,
194 Cal.App.2d at p. 338.) The Court of Appeal agreed and reversed the
conviction, holding that reckless driving is not a lesser offense necessarily
included in the felony drunk driving offense defined in former Vehicle Code
section 23101. (Schumacher, at p. 339.) The appellate court explained that
felony drunk driving “can be committed without the presence of an element
essential to the offense of reckless driving, namely, a ‘wilful or wanton
disregard for the safety of persons or property.’ ” (Ibid.) The court also
indicated that the term “ ‘wilful’ ” used in the statutory phrase “ ‘ “wilful or
wanton disregard for the safety of persons or property” ’ ” meant
“intentional,” and thus “ ‘[t]he intention . . . referred to relate[d] to the
disregard of safety, etc., not merely to the act done in disregard thereof.’ ”
(Id. at pp. 339-340.)
      Moreover, as pertinent here, the court explained:
            “To establish the offense of reckless driving (Veh. Code,
         § 23103), it must be shown that the defendant in the
         management of his automobile at the time and place in
         question intentionally did something with knowledge that
         injury to another was probable or acted with a wanton and

                                         16
         reckless disregard for the safety of others and in reckless
         disregard of the consequences of his acts.” (Schumacher,
         supra, 194 Cal.App.2d at p. 338.)

      However, later in the opinion, the court further defined wantonness to
“ ‘ “include[] the elements of consciousness of one’s conduct, intent to do or
omit the act in question, realization of the probable injury to another, and
reckless disregard of consequences.” ’ ” (Schumacher, supra, 194 Cal.App.2d
at p. 340, citing McNutt, supra, 40 Cal.App.2d.Supp. at p. 837.) The court’s
definition of wantonness seems to muddle its previous statement regarding
what must be established to prove reckless driving. It provided elements in
the disjunctive: Either the defendant did something intentionally with
knowledge that injury was probable or the defendant acted with wanton and
reckless disregard for the safety of others. (Schumacher, at p. 338.) Yet, in
further defining wanton to include the realization of probable injury and the
intentional doing or omitting of an act, the court appears to conflate the two
separate approaches it articulated regarding how reckless driving could be
proved. To try to better understand the court’s reasoning in Schumacher, we
therefore consider another case the Schumacher court cited in discussing the
definition of wanton: Nowell, supra, 45 Cal.App.2d Supp. 811. (See
Schumacher, at p. 340.)
      In Nowell, the appellate court considered “the meaning of the words
‘wilful and wanton disregard for the of safety of persons or property,’ as
employed to define ‘reckless driving.’ ” (Nowell, supra, 45 Cal.App.2d Supp.
at p. 812.) Although the court acknowledged the importance of the word
“ ‘probable’ ” as part of the definition of willful misconduct (id. at pp. 814-
815), it explained that a charge of reckless driving is not only reserved for a
defendant who knows that his conduct will probably cause harm, but also for


                                        17
a defendant who was reckless as to the consequences of his actions even if he
was not aware that the risk of harm was probable (id. at p. 815). The court
further expounded:
              “We conclude, therefore, that one may be found guilty of
           reckless driving if he drives so as to show a wanton and
           reckless disregard of the possible consequences to persons
           or property of his manner of driving, even though it may
           not be a fact, and so he may not know, that the possible
           result of his driving will be to injure a person or property.”
           (Id. at p. 816.)

      Moreover, to provide an example that a defendant need not know his
conduct will probably result in harm, the court in Nowell suggested, a person
who “deliberately drive[s] at a high rate of speed, on the left-hand side of the
road, around a blind curve” is guilty of reckless driving, regardless of whether
there is any traffic coming in the opposite direction not visible to the driver.
(Nowell, supra, 45 Cal.App.2d Supp. at pp. 814-815.)
      Accordingly, both Schumacher and Nowell suggest a more fluid, less
mechanical definition of the elements of reckless driving. Indeed, both cases
imply that a defendant can be convicted of reckless driving without knowing
that his actions would lead to probable injury. (See Schumacher, supra, 194
Cal.App.2d at pp. 338-339; Nowell, supra, 45 Cal.App.2d Supp. at p. 816.)
      In Young, supra, 20 Cal.2d 832, our high court cited McNutt with
approval for the proposition that reckless driving and willful misconduct as
specified in the Vehicle Code were the same. (Young, at p. 837.) While
finding multiple definitions acceptable, the California Supreme Court
determined that the “most acceptable definition of willful misconduct” was as
follows:
              “ ‘Wilful misconduct implies at least the intentional
           doing of something either with a knowledge that serious
           injury is a probable (as distinguished from a possible)

                                         18
         result, or the intentional doing of an act with wanton and
         reckless disregard of its possible result.’ ” (Id. at pp. 836-
         837, quoting Howard v. Howard (1933) 132 Cal.App.124,
         129.)

      The court also explained that “[r]eckless disregard of the safety of
others . . . is doing an act while recklessly ignoring the safety of others.”
(Young, supra, 20 Cal.2d at p. 837.) In stating there was no “substantial
difference” in describing “the character of the disregard” as “ ‘wilful or
wanton’ rather than ‘reckless,’ ” the court cited to the Restatement of Torts
with approval:
            “ ‘The actor’s conduct is in reckless disregard of the
         safety of another if he intentionally does an act or fails to
         do an act which it is his duty to the other to do, knowing or
         having reason to know of facts which would lead a
         reasonable man to realize that the actor’s conduct not only
         creates an unreasonable risk of bodily harm to the other
         but also involves a high degree of probability that
         substantial harm will result to him.’ ” (Ibid.)

As such, our high court referred to wanton in terms of probable injury, but
also discussed wanton and reckless disregard of a possible result as well as
reckless disregard for the safety of others. In other words, nothing in Young
leads us to conclude that reckless driving can only be proved if the defendant
was aware that injury was probable.
      In addition, we observe that the predecessor to CALCRIM No. 2200
(CALJIC No. 16.840), changed how it set forth the elements of reckless
driving over time. According to the 1979 revision of that instruction, reckless
driving was defined as follows:
            “Every person who drives a vehicle upon a [street or]
         highway in willful or wanton disregard for the safety of
         persons or property, is guilty of reckless driving, a
         misdemeanor.


                                        19
            “The word ‘willful’, as used in this instruction, means an
         intentional disregard for the safety of others. It is not
         necessary to establish an intent to injure some person or
         property.

            “The word ‘wanton’, as uses in this instruction, includes
         the elements of consciousness of conduct, intent to do or
         omit the act in question, realization of the probable injury
         to another, and reckless disregard of the consequences.”
         (CALJIC No. 16.840 (1979 Revision).)

      Thus, we see that the Committee on Standard Jury Instructions
adopted, at least at one point, a definition of wanton that was substantially
similar to the one proposed by Barber in his first special instruction.
Nonetheless, in 1996, CALJIC No. 16.840 was modified to omit the previous
version’s definition of willful and wanton. The new version of the instruction
read in part:
            “Every person who drives a vehicle upon a [street] [or]
         [highway] in willful or wanton disregard for the safety of
         persons or property is guilty of a violation of Vehicle Code
         section 23013, subdivision (a), a misdemeanor.

            “ ‘Willful or wanton disregard’ means an intentional or
         conscious disregard for the safety of persons or property.

            “In order to prove this crime, each of the following
         elements must be: proved:

           “1. A person drove a vehicle upon a [street] [highway];
         and

            “2. At the time, the driver did so with an intentional or
         conscious disregard for the safety of persons or property.”
         (CALJIC No. 16.840 (1996 Edition).)

      Thus, the form jury instruction abandoned the probable language as to
the definition of wanton and adopted a more amorphous definition of willful


                                       20
or wanton disregard. Our independent research has not uncovered any
explanation for the change or any caselaw that involves the interpretation of
CALJIC No. 16.840. Further, the comments to both versions of CALJIC
No. 16.840 indicate that the Committee on Standard Jury Instructions relied
on Schumacher, supra, 194 Cal.App.2d 335 for its respective definitions of
willful or wanton as they relate to reckless driving, despite the fact that the
definitions are different.
      CALJIC No. 16.840 remained unchanged until it was replaced by
CALCRIM No. 2200, which is the instruction provided to the jury in the
instant matter. Again, that instruction states in part:
            “To prove the defendant is guilty of this crime, the
         People must prove the following elements: One, the
         defendant drove a vehicle on a highway; and two, the
         defendant intentionally drove with wanton disregard for
         the safety of persons or property.

            “A person acts with wanton disregard for safety when,
         one, he or she is aware that his or her actions present a
         substantial and unjustifiable risk of harm; and two, he or
         she intentionally ignores that risk. The person does not,
         however, have to intend to cause damage.” (See CALCRIM
         No.2200.)

      So, we observe that in drafting CALCRIM No. 2200, the Judicial
Council of California Advisory Committee on Criminal Jury Instructions
(Committee) did not revive the probable injury language of the earlier version
of CALJIC No. 16.840 and did not keep the more general statement defining
willful or wanton disregard as an intentional or conscious disregard for the
safety of persons or property found in the final version of CALJIC No. 16.840.
Instead, the Committee opted for new language, defining “wanton disregard
for safety” as a defendant being “aware that his or her actions present a
substantial and unjustifiable risk of harm” and “ignor[ing] that risk.”

                                       21
(CALCRIM No. 2200.) We agree with Barber that the substantial and
unjustifiable risk language is not found in either Schumacher, supra, 194
Cal.App.2d 335, or Young, supra, 20 Cal.2d 832, on which the Committee
relied to draft the form instruction. That said, we are less concerned whether
the identical language is contained in those cases than if the subject
instruction correctly instructs the jury, consistent with applicable law, what
it must find to convict a defendant of reckless driving.
      We assume that jurors exercise common sense in construing
instructions and deliberating. “ ‘We credit jurors with intelligence and
common sense [citation] and do not assume that these virtues will abandon
them when presented with a court’s instructions.’ ” (People v. Sanchez (2013)
221 Cal.App.4th 1012, 1024.)
      In the context of CALCRIM No. 2200, the word “substantial” does not
have a technical meaning peculiar to the law. Merriam-Webster’s dictionary
defines “substantial” in the following ways: “1 a: consisting of or relating to
substance [¶] b: not imaginary or illusory: real, true [¶] c: important,
essential [¶] 2: ample to satisfy and nourish: full [¶] 3 a: possessed of
means: well-to-do [¶] b: considerable in quantify: significantly great [¶]
4: firmly constructed: sturdy [¶] 5: being largely but not wholly that which

is specified”.2 Further, synonyms for “substantial” include big,
consequential, considerable, extraordinary, large, massive, meaningful,

serious, significant, and sizable.3




2    ( [as of
October 9, 2020], archived at .)
3     ( [as of October 9,
2020], archived at .)

                                       22
      Merriam-Webster’s dictionary defines “unjustifiable” as “unable to be

justified: not excusable or justifiable.”4 Moreover, synonyms for
“unjustifiable” include baseless, groundless, indefensible, inexcusable,

unconscionable, and unforgivable.5
      Neither the term “substantial” nor the term “unjustifiable” is
uncommon. To the contrary, these are words that are easily understood.
Regarding using those words to describe a type of risk, considering the
applicable definitions and synonyms, a commonsense understanding of a
“substantial and unjustifiable risk” would be a risk that is significant, large,
or extraordinary and is indefensible. In other words, a substantial and
unjustified risk is not one that a person would feel comfortable ignoring. In
fact, he or she would be reckless to do so.
      In applying this understanding of “substantial and unjustifiable risk”
to the pertinent caselaw, we are satisfied that CALCRIM No. 2200 accurately
states the elements of reckless driving. For example, in Young, supra, 20
Cal.2d 832, our high court concluded that willful misconduct and reckless
driving were the same. It then provided alternative definitions for willful
misconduct to include intentionally performing an act with knowledge that
serious injury is probable or intentionally doing an act with wanton and
reckless disregard of its possible result. (Id. at pp. 837-838.) The court
further explained that “[r]eckless disregard of the safety of others . . . is doing
an act while recklessly ignoring the safety of others.” (Id. at p. 837.) We are
satisfied that the phrase “substantial and unjustifiable risk” captures the


4    ( [as of
October 9, 2020], archived at .)
5     ( [as of October 9,
2020], archived at .)
                                        23
mental state for reckless driving set forth in Young. Ignoring such a risk,
would show the defendant had a reckless disregard for the safety of others.
      Similarly, we determine CALCRIM No. 2200 is consistent with
Schumacher, supra, 194 Cal.App.2d 335. In that case, the appellate court
held that to establish the offense of reckless driving, the prosecutor must
prove the defendant, in driving his vehicle, intentionally did something with
knowledge that injury to another was probable or acted with a wanton and
reckless disregard for the safety of others and in reckless disregard of the
consequences of his acts. (Id. at p. 338.) Certainly, if a defendant was aware
his or her conduct created a probable risk of injury, that risk would be
“substantial and unjustifiable.” In the alternative, a “substantial and
unjustifiable risk” is one that a defendant would be wanton and reckless to
ignore as it would jeopardize the safety of others. Thus, the form instruction
satisfies both ways in which the court in Schumacher suggests reckless

driving could be shown.6
      In addition, the case before us presents a very egregious set of facts
that clearly establish reckless driving in any event. Barber backed out of a
parking lot in an area he knew could be crowded with bikers and pedestrians.
When he backed out of the parking lot, he then proceeded to drive in reverse
in the bike lane traveling in the opposite direction of oncoming traffic. He
testified that he decided to drive in reverse, against traffic, because the bike


6      We are mindful that the term “probable” and the phrase “substantial
and unjustifiable” are not necessarily synonymous. Nonetheless, we struggle
to contemplate a situation where a probable risk of injury would not be a
“substantial and unjustifiable risk of harm.” Although the counter might not
be true (a substantial and unjustifiable risk might not necessarily be
probable), we note there is no caselaw that establishes reckless driving can
only be proved if the defendant was aware that injury was probable. (See,
e.g., Nowell, supra, 45 Cal.App.2d Supp. at pp. 815-816.)
                                       24
lane was big enough to accommodate his car. Barber further insisted that he
would not have decided to travel in reverse, against traffic if the bike lane
was narrower and his car would not have fit. Thus, it appears Barber knew
traveling the wrong way in a bike lane could be dangerous, but based his
evaluation of danger on whether his car would fit in the lane, apparently not
considering that bicyclists and joggers could use the bike lane in a busy
pedestrian area near the beach. In fact, Barber admitted that “lots of people”
go jogging, biking, and travel to the beach in the area he was driving through.
      He drove in this dangerous fashion for a substantial distance, from the
lot, on the street, through a crosswalk, a busy intersection, and another
crosswalk. Although Barber tried to look behind him as he drove against
traffic, he admitted he was aware that his car had blind spots and he could
not see everything while traveling in reverse.
      As Barber proceeded through the intersection, he was not sure if the
light was red at Carlsbad Boulevard, but he saw a car stopped at the light
and knew it was dangerous to drive through a crosswalk when pedestrians
had the right of way. However, without knowing who had the right of way,
he crossed through the crosswalk. When he collided with the victim while
driving in reverse, he hit her with such force that the car was dented and
caused her to fly 10 feet away, producing catastrophic injuries.
      Simply put, Barber engaged in this incredibly dangerous course of
action to avoid going an extra three quarters of a mile away to make a U-
turn, which would have placed him on the right side of the road to turn onto
Avenida Encinas. We cannot contemplate how any reasonable juror would
not find Barber intentionally drove with wanton disregard for the safety of
other people. In other words, the evidence proved beyond a reasonable doubt
that Barber was aware that his actions presented a substantial and


                                       25
unjustifiable risk of harm, and he ignored that risk. In this sense, the
instant action presents a much more severe set of facts of reckless driving
than the hypothetical driver in Nowell, who drove at a high rate of speed
around a blind curve. (See Nowell, supra, 45 Cal.App.2d Supp. at p. 814.)
      In short, on the record before us, we do not find any error associated
with the jury instructions the court provided the jury.
                                        II
                           GREAT BODILY INJURY
      Barber argues that the jury’s finding that he personally inflicted great
bodily injury within the meaning of Penal Code section 12022.7 must be
stricken because great bodily injury is an element of felony reckless driving.
We disagree.
      Barber’s claim raises a question of law that we review de novo.
(People v. Prunty (2015) 62 Cal.4th 59, 71.)
      Vehicle Code section 23103 prohibits driving a “vehicle upon a highway
in willful or wanton disregard for the safety of persons or property.” Vehicle
Code section 23105 sets forth the penalties that apply when reckless driving
proximately causes specified injuries to a person other than the driver.
Subdivision (a) of that section states, “A person convicted of reckless driving
in violation of Section 23103 that proximately causes one or more of the
injuries specified in subdivision (b) to a person other than the driver, shall be
punished by imprisonment pursuant to subdivision (h) of Section 1170 of the
Penal Code, or by imprisonment in a county jail. . . .”
      The injuries described in subdivision (b) include a loss of consciousness,
a concussion, bone fracture, loss or impairment of the function of a body part
or organ, a wound requiring extensive suturing, a serious disfigurement,
brain injury, or paralysis. (See Veh. Code, § 23105 , subd. (b).)


                                       26
Subdivision (c) of Vehicle Code section 23105 states the statute does not
preclude or prohibit prosecution under any other provision of law.
      At trial, the jury found true that Barber personally inflicted great
bodily injury during the commission of a felony under Penal Code
section 12022.7. Subdivision (a) of that section states in relevant part, “Any
person who personally inflicts great bodily injury on any person other than
an accomplice in the commission of a felony or attempted felony shall be
punished by an additional and consecutive term of imprisonment in the state
prison for three years.”
      Subdivision (g) of Penal Code section 12022.7 further specifies that the
section does not apply if “infliction of great bodily injury is an element of the
offense.”
      Barber argues that the trial court should have stricken the great bodily
injury enhancement under Penal Code section 12022.7 because it was an
element of the offense of reckless driving. The People counter that we need
not reach this issue because the court granted Barber probation; thus, it did
not impose the great bodily injury enhancement. To this end, the People
emphasize that Penal Code section 12022.7, subdivision (g) states that the
additional prison term should not “apply” when great bodily injury is an
element of the offense. They further maintain that subdivision (g) does not
indicate that the enhancement must be stricken, simply that it cannot be
applied. Because an enhancement under Penal Code section 12022.7 was not
applied here, the People urge this court to reject Barber’s argument for this
reason alone.
      Barber contends the People misread the statute. He asserts that
subdivision (g) of Penal Code section 12022.7 is not limited to situations
where the enhancement itself was applied to a defendant’s sentence. Instead,


                                        27
according to Barber, subdivision (g) restricts even the allegation of a great
bodily enhancement under Penal Code section 12022.7 if great bodily injury
is an element of the underlying offense. We agree with Barber’s reading of
the statute.
      Penal Code section 12022.7, subdivision (g) provides: “This section
shall not apply to murder or manslaughter or a violation of Section 451 or
452. Subdivisions (a), (b), (c), and (d) shall not apply if infliction of great
bodily injury is an element of the offense.” Here, the jury found true that
Barber personally inflicted great bodily injury, under Penal Code
section 12022.7, subdivision (a), during the commission of reckless driving.
However, subdivision (a) does not apply if great bodily injury is an element of
the underlying offense. (See Pen. Code, § 12022.7, subd. (g).) Therefore,
under the plain terms of the statute, it is the statute that does not apply in
the first instance if subdivision (g) is triggered. We therefore reach the
merits of Barber’s argument that great bodily injury is an element of reckless
driving under Vehicle Code section 23105.
      As the parties admit, there is a published opinion directly addressing
the issue Barber raises here. In People v. Escarcega (2019) 32 Cal.App.5th
362 (Escarcega), review granted May 15, 2019, S254865, the appellate court
rejected the argument Barber advances in the instant action. In that case,
the court determined that Penal Code section 12022.7, subdivision (g) did not
bar a great bodily injury enhancement for reckless driving. (Escarcega, at
p. 383.) The court determined that Vehicle Code “section 23105 is not a
substantive offense because it does not define a criminal act.” (Escarcega, at
p. 373.) Instead, the court concluded “it is a sentencing provision that allows
particularly serious forms of reckless driving to be punished a felonies rather
than misdemeanors.” (Id. at pp. 373-374.)


                                         28
      The opinion in Escarcega, supra 32 Cal.App.5th 362, review granted,
was thoroughly reasoned. The appellate court analyzed the difference
between substantive crimes and punishment statutes, engaged in statutory
analysis, considered legislative history, and evaluated whether its
interpretation of the subject statute would lead to absurd results. (Id. at pp.
375-383.) However, Barber does not directly address the court’s reasoning in
Escarcega. Instead, he argues “the fundamental premise that lies at the
heart of the analysis in Escarcega is incorrect.” He claims that the court in
Escarcega was mistaken in its conclusion that Vehicle Code section 23105 is
not a substantive crime but a sentencing provision.
      To support his conclusion, Barber relies heavily on Apprendi v. New
Jersey (2000) 530 U.S. 466 (Apprendi). He claims that because Vehicle Code
section 23105 increased punishment beyond the statutory minimum of a
specific crime (reckless driving), under Apprendi, it must be considered “the
same as an element of a new and more serious offense.” However, Barber’s
reliance on Apprendi is misplaced. Neither what occurred below nor the
appellate court’s conclusion in Escarcega runs afoul of Apprendi.
      In Apprendi, supra, 530 U.S. 466, the United States Supreme Court
determined that, with the sole exception of facts relating to a prior conviction,
“any fact that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury, and proved beyond a
reasonable doubt.” (Id. at p. 490.) The court explained that “the relevant
inquiry is one not of form, but of effect—does the required finding expose the
defendant to a greater punishment than that authorized by the jury’s guilty
verdict?” (Id. at p. 494.) If so, regardless of whether a state labels the fact a
sentencing factor or an element of an offense, the Sixth Amendment requires




                                        29
that it be proven to a jury beyond a reasonable doubt. (Apprendi, at pp. 494-
495.) Thus, the high court reasoned, “when the term ‘sentence enhancement’
is used to describe an increase beyond the maximum authorized statutory
sentence, it is the functional equivalent of an element of a greater offense
than the one covered by the jury’s guilty verdict.” (Id. at p. 494, fn. 19.)
      Below, Vehicle Code section 23105 was presented as a sentencing
enhancement to the jury. The jury found the enhancement true beyond a
reasonable doubt. Thus, Barber’s Sixth Amendment rights were not violated.
(See Apprendi, supra, 530 U.S. at pp. 494-495.) Apprendi does not mandate
that we conclude Vehicle Code section 23105 is a criminal statute rather than
a sentencing provision. It simply provides that if a statute purports to
increase a defendant’s sentence beyond the maximum permitted for the
underlying crime, the jury must find the elements of the enhancement
statute proved beyond a reasonable doubt. We therefore follow the well-
reasoned Escarcega, supra 32 Cal.App.5th 362, review granted, and reject
Barber’s argument here.
      In an alternative argument, Barber asserts that a great bodily injury
enhancement under Penal Code section 12022.7 cannot apply to a reckless
driving offense, which caused injury under Vehicle Code section 23105. To
this end, Barber analogizes Vehicle Code section 23105 to the offense of
battery with serious bodily injury (Pen. Code, § 243, subd. (d)). Barber notes
that Penal Code section 243, subdivision (f)(4) lists the following examples of
“serious bodily injury”: “loss of consciousness; concussion; bone fracture;
protracted loss or impairment of function of any bodily member or organ; a
wound requiring extensive suturing; and serious disfigurement.” (Pen. Code,
§ 243, subd. (f)(4).) Barber further points out that the list of injuries under
Vehicle Code section 23105, subdivision (b) lists the same injuries as under


                                        30
Penal Code section 243, subdivision (f)(4) with the addition of brain injury
and paralysis. (See Veh. Code, § 23105, subd. (b).) Barber then argues that
California courts have recognized for analytical purposes, serious bodily
injury in Penal Code section 243 is the same as great bodily injury in Penal
Code section 12022.7. (See People v. Hawkins (1993) 15 Cal.App.4th 1373,
1375.) As such, Barber contends that because a great bodily injury
enhancement cannot apply to a conviction for battery with serious injury, it
cannot apply to reckless driving causing injury under Vehicle Code
section 23105.
      As a threshold matter, we observe that Barber’s argument assumes
that Vehicle Code section 23105 is a substantive crime, not a sentencing
provision. In following Escarcega, supra 32 Cal.App.5th 362, review granted,
we rejected that premise above. Thus, Barber’s argument relying on
analogizing Vehicle Code section 23105 to Penal Code section 243,

subdivision (d) fails for the same reasons as his Apprendi argument.7




7     To the extent it can be implied that Barber is arguing that a Vehicle
Code section 23105 enhancement and a Penal Code section 12022.7
enhancement cannot both be imposed because they essentially are based on
the same injury, we need not reach this issue. Here, although the jury found
true both enhancements, the court did not impose either enhancement on
Barber. Therefore, we need not weigh in on this issue.
                                      31
                                        III

  REMAND TO ALLOW THE TRIAL COURT TO CONSIDER STRIKING
         THE GREAT BODILY INJURY ENHANCEMENT

      Barber’s final argument is that we must remand this matter to the trial
court to allow it to consider striking the great bodily injury enhancement in
furtherance of justice under Penal Code section 1385. We disagree.
      Before sentencing, Barber filed a motion requesting that the court
strike the great bodily injury enhancement and reduce the offense to a
misdemeanor. In denying the motion to reduce the offense to a misdemeanor,
the court provided the parties a detailed explanation why it would not reduce
the offense. In doing so, the court noted “there were multiple [vehicle]
violations that occurred,” the injuries to the victim were “significant and
severe,” and “the perfect storm . . . was required to save the life of [the
victim].” In declining to strike the great bodily enhancement, the court
indicated it was not inclined to do so because it was not going to impose a
prison term.
      Penal Code section 1385 permits a court to strike or dismiss an
enhancement. (Pen. Code, § 1385; In re Varnell (2003) 30 Cal.4th 1132,
1137.) A defendant is entitled to a sentencing decision made with the
“ ‘informed discretion’ ” of the sentencing court. (People v. Gutierrez (2014)
58 Cal.4th 1354, 1391.) When a court is unaware of its discretion, the
remedy is to remand for resentencing unless the record clearly indicates that
the trial court would have reached the same conclusion if it had been aware
of its discretion. (Ibid; People v. Chavez (2018) 22 Cal.App.5th 663, 713.)
      Here, the record shows that the trial court was aware that it could
strike the great bodily enhancement, but chose not to do so because it was
granting probation. In considering the entire record, the court clearly tried to


                                        32
strike a balance between holding Barber responsible for his reckless driving
and the serious injuries he caused against his remorse and lack of criminal
history. By refusing to reduce the offense or strike the enhancement, but
granting Barber probation, the court believed it struck the proper balance.
Moreover, to the extent the record is ambiguous, the court is presumed to
have properly performed its official functions in the absence of evidence to the
contrary. Under that presumption, the court is presumed to have been aware
of and followed the applicable law. (Evid. Code, § 664; People v. Stowell
(2003) 31 Cal.4th 1107, 1114.)
      Finally, even if the trial court was not aware it had the discretion to
strike the great bodily injury enhancement, remand is unnecessary because
the record indicates that the trial court would have reached the same
conclusion had the trial court exercised its discretion. The trial court made a
thorough record detailing the reasons behind its sentencing decision. In
doing so, it decided to maintain the serious charge and allegation, yet forego
custody and grant probation. Given the detailed reasoning the court put into
its decision, which is reflected in the record, we see no purpose in remanding
this matter for the court to again exercise its discretion. Simply put, remand
is not necessary.




                                       33
                             DISPOSITION

     The judgment is affirmed.



                                           HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




IRION, J.




                                 34